Citation Nr: 1001067	
Decision Date: 01/07/10    Archive Date: 01/15/10

DOCKET NO.  03-09 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to a rating in excess of 20 percent for low back 
strain, from February 26, 2001 to September 22, 2002.  


REPRESENTATION

Appellant represented by:	Robert Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel

INTRODUCTION

The Veteran had active military service from February 1960 to 
October 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona. 

The Veteran testified before the undersigned Veterans Law 
Judge in June 2004 and in August 2009.  A transcript of the 
hearings is of record. 

This case was previously remanded by the Board in September 
2004 and February 2006.  A December 2006 Board decision 
denied an increased rating in excess 20 percent for low back 
strain with radiculopathy under all three revised periods of 
the Diagnostic Criteria.  However, that December 2006 Board 
decision granted the Veteran a separate disability rating of 
10 percent for radiculopathy of the left lower extremity from 
September 23, 2002, and a separate disability rating of 10 
percent for radiculopathy of the right lower extremity from 
September 23, 2002 under Diagnostic Code 8520.  

The Veteran then appealed the December 2006 Board decision to 
the U.S. Court of Veterans Appeals (Court).  In an August 
2008 Joint Motion for Partial Remand the Court vacated the 20 
percent disability rating for the low back disability prior 
to September 23, 2002, and did not disturb the separate 10 
percent disability ratings for radiculopathy that were 
granted.  As discussed herein below, the Joint Motion for 
Partial Remand was limited to the 20 percent disability 
rating for the Veteran's back disability under the pre-
September 2002 rating criteria.  Therefore, the Board has 
limited the issue to the appropriate time period at question 
as indicated on the initial page of this decision.  

In August 2009 the Veteran testified about his current 
symptoms for his service-connected low back strain.  The 
Board finds that in compliance with the August 2008 Joint 
Motion for Partial Remand that issue is not currently before 
the Board as it has not been adjudicated by the RO.  
Therefore, the Board refers the claim for entitlement to an 
increased rating for the Veteran's service-connected low back 
strain with radiculopathy to the RO for further development.  
At the hearing, the Veteran also raised the issue of 
entitlement to service connection for depression, secondary 
to the service-connected low back disability.  This issue has 
also not been adjudicated by the RO and is not currently 
before the Board.  It is also referred for appropriate 
development.  

Finally, at the hearing, the Veteran submitted additional 
evidence with a waiver of RO review in accordance with 
38 C.F.R. § 20.1304 (2009).  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.  

2.  Prior to September 22, 2002, the Veteran's service-
connected low back strain did was not characterized by 
objective findings of radiculopathy or severe limitation of 
motion.  


CONCLUSION OF LAW

The criteria for the assignment of a rating in excess of 20 
percent for the service-connected low back strain with 
radiculopathy, from February 26, 2001 to September 22, 2002, 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 
2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 
4.45 (2009); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5293, 
5295 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Before proceeding with an analysis of the claims for 
increased ratings, the Board must examine whether the 
requirements under the Veterans Claims Assistance Act of 2000 
(VCAA) have been satisfied.  The VCAA describes VA's duty to 
notify and assist claimants in substantiating a claim for VA 
benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit other evidence that may be 
relevant to the claim.  The requirements apply to all five 
elements of a service connection claim:  veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency 
in the timing or content of VCAA notice is harmless if the 
errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule).  

The Board finds that VA satisfied its duty to notify by means 
of various letters sent to the Veteran in April 2001, April 
2002, November 2004, and April 2006.  The April 2002 letter, 
which was issued after the July 2001 rating decision, 
informed the Veteran about the passage of the VCAA and also 
informed the Veteran of what evidence was required to 
substantiate his claim for a higher disability rating and of 
his and VA's respective duties for obtaining evidence.  The 
letter informed the Veteran that a VA examination may be 
scheduled if necessary and also requested that the Veteran 
submit any pertinent evidence in his possession to the AOJ.  
In the November 2004 letter the RO, once more, requested that 
the Veteran submit pertinent medical records and/or an 
authorization form so that VA may attempt to obtain his 
medical records.  Finally, in the April 2006 letter the RO 
informed the Veteran of how VA determines disability ratings 
and effective dates.  

The Board also observes the Court's holding in Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008), which focuses on VCAA 
notice requirements in an increased rating case.  However, 
this case was recently overturned in part by the Federal 
Circuit.  See Vazquez-Flores v. Shinseki, No. 08-7150 (Fed. 
Cir. Sep. 4, 2009).  Hence, it need not be further discussed 
in this decision.  

The Board finds that any deficiency with respect to the 
timing of the notice provided is harmless.  The notice 
discussed above fully complied with the requirements of 38 
U.S.C.A. § 5103, 5103A and 38 C.F.R. § 3.159, and the Veteran 
was fully informed of the evidence which had been obtained in 
support of the appeal.  Moreover, following the notices, the 
RO readjudicated the appeal most recently in a June 2006 
supplemental statement of the case.  Thus, the Board 
concludes that there is no prejudice to the Veteran due to 
any defect in the timing of the notices provided.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in a statement of the 
case or a supplemental statement of the case is sufficient to 
cure a timing defect).  Hence, the Board finds that the duty 
to notify provisions have been satisfactorily met.  

The VCAA provides that VA has a duty to assist a claimant in 
obtaining evidence necessary to substantiate his or her claim 
for VA benefits.  See 38 U.S.C.A. § 5103A.  This assistance 
specifically includes obtaining all relevant VA medical 
records and obtaining a medical examination or opinion where 
such is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(c)(2) and (d) (West 2002).  In the present 
case, the claims folder contains all available VA and private 
medical records.  The Veteran was also afforded VA 
examinations in April 2001, November 2002, and April 2006.  
These examinations were sufficient for rating purposes.  At 
the June 2004 Travel Board hearing, the Veteran was asked 
whether there was any outstanding evidence that would support 
his claim.  He reported that there were outstanding VA 
medical treatment reports dated in May 2004 and June 2004.  
These records were subsequently obtained in August 2005.  In 
July 2006, he noted that he would be submitting a cervical 
MRI report within 60 days of his receipt of a supplemental 
statement of the case.  However, it was not received.  
Finally, in October 2005 correspondence the Veteran stated 
that he had no new evidence to submit.  The Veteran has not 
identified any other outstanding evidence to be obtained, and 
the record does not reflect any outstanding evidence.  
Accordingly, the Board finds that VA has satisfied its duty 
to assist provisions of the VCAA have also been 
satisfactorily met.  

II.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding 
the degree of disability is resolved in favor of the Veteran.  
See 38 C.F.R. §§  3.102, 4.3 (2009).  

The Veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, 
the Board acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  

By the way of history, the July 2001 RO rating decision 
continued the Veteran's 20 percent disability rating for his 
service-connected low back strain with radiculopathy.  The 
Veteran was granted his 20 percent disability rating under 
38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002), the prior 
diagnostic code for lumbar strain.  During the pendency of 
this appeal, multiple revisions were made to the Schedule for 
Rating Disabilities for spine disorders.  Effective 
September 23, 2002, the criteria for adjudicating 
intervertebral disc syndrome were revised.  See 67 Fed. Reg. 
54345-54349 (Aug. 22, 2002) (codified at 38 C.F.R. § 4.71a, 
Diagnostic Code 5293).  Furthermore, on August 26, 2003, the 
rating criteria for all spinal disabilities, including 
intervertebral disc syndrome were revised and published in 
the Federal Register.  See 66 Fed. Reg. 51454-51458 
(Sept. 26, 2003) (now codified as amended at 38 C.F.R. § 
4.71(a), Diagnostic Codes 5235 to 5243).  

The December 2006 Board decision denied the Veteran an 
increased rating in excess of 20 percent for the orthopedic 
manifestations of his low back disorder.  It also granted the 
Veteran separate ratings for the neurological aspects of his 
low back disability, i.e., the radiculopathy of the lower 
extremities associated with his low back disability.  It 
granted these ratings under the provisions of 38 C.F.R. 
§ 4.124a, Diagnostic Code 8520 as analogous to impairment of 
the sciatic nerve, effective September 23, 2002, and in 
accordance with the new spinal criteria.  

The August 2008 Joint Motion for Remand did not disturb the 
award of the separate ratings for the radiculopathy; however, 
it vacated the December 2006 Board decision in regards to the 
increased rating in excess of 20 percent for the orthopedic 
manifestations of his low back disorder.  Specifically, the 
August 2008 Joint Motion for Partial Remand narrowly remanded 
for the Board's decision based on a finding of an inadequate 
statement of reasons and bases for not granting an increased 
rating of 40 percent or 60 percent under Diagnostic Code 
5293, as provided by the pre September 23, 2002 rating 
criteria.  Therefore, the Board is narrowly limiting its 
discussion that question - that is, to the issue of to 
entitlement to an increased rating in excess of 20 percent 
for low back strain with radiculopathy, from February 26, 
2001 to September 22, 2002.  

Where the law or regulations governing a claim change while 
the claim is pending, the version most favorable to the 
claimant applies, absent congressional intent to the 
contrary.  Accordingly, the Board is generally required to 
review both the pre- and post-September 26, 2003, rating 
criteria to determine the proper evaluation for the Veteran's 
disability.  If it is determined that the new criteria is 
more favorable, the new criteria may not be applied for the 
period prior to the revision.  See VAOPGCPREC 3-2000 (April 
10, 2000).  As limited by 38 U.S.C.A. § 5110(g) (West 2002), 
the effective date of any increase assigned under the amended 
version of the rating schedule can be no earlier than the 
effective date of the regulation.  Therefore, in this 
situation only the old criteria are applicable. 

Prior to September 23, 2002, postoperative, cured 
intervertebral disc syndrome warranted a zero disability 
rating.  Mild intervertebral disc syndrome warranted a 10 
percent disability rating.  Moderate intervertebral disc 
syndrome with recurring attacks warranted a 20 percent 
disability rating.  Severe intervertebral disc syndrome with 
recurring attacks and intermittent relief warranted a 40 
percent disability rating.  Pronounced intervertebral disc 
syndrome, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, and little 
intermittent relief warranted a 60 percent disability 
evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2002).

Prior to September 26, 2003, for limitation of motion of the 
lumbar spine, a maximum 40 percent rating was assigned when 
the limitation of motion was severe, a 20 rating percent was 
assigned when it was moderate, and a 10 percent rating was 
assigned when it was slight.  38 C.F.R. § 4.71a, Diagnostic 
Code 5292 (2002).  

Also prior to September 26, 2003, pursuant to 38 C.F.R. § 
4.71a, Diagnostic Code 5295, lumbosacral strain was rated as 
40 percent disabling if severe, with listing of whole spine 
to opposite side, positive Goldthwait's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  With muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position, a 20 percent rating was 
warranted.  With characteristic pain on motion, a 10 percent 
rating was warranted.  With slight subjective symptoms only, 
a noncompensable (0 percent) rating was warranted.  

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for each component of 
spinal motion provided in this note are the maximum that can 
be used for calculation of the combined range of motion.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5235-43, Note (2) (2009).  

Furthermore, when an evaluation of a disability is based on 
limitation of motion, the Board must also consider, in 
conjunction with the otherwise applicable diagnostic code, 
any additional functional loss the Veteran may have sustained 
by virtue of other factors as described in 38 C.F.R. §§ 4.40 
and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
Such factors include more or less movement than normal, 
weakened movement, excess fatigability, incoordination, pain 
on movement, swelling, and deformity or atrophy of disuse.  
38 C.F.R. § 4.45.  Also, the VA General Counsel held in 
VAOPGCPREC 9-98 after reiterating its holding in VAOPGCPREC 
23-97 that pain as a factor must be considered in the 
evaluation of a joint disability with arthritis and that the 
provisions of 38 C.F.R. § 4.59 are for consideration.  

Evidence relevant to the level of severity of the Veteran's 
low back strain includes VA examinations dated in April 2001, 
November 2002, and April 2006.  However, the Joint Motion for 
Partial Remand narrowly focused on the April 2001 VA 
examination and therefore, so will the Board.  During the 
April 2001 VA examination the Veteran stated that his back 
hurt "all the time."  He stated that the pain occasionally 
radiated to his lower extremities, usually from the lateral 
thigh to the knees, particularly if he was on his feet over 
half a day.  He denied numbness or tingling in the lower 
extremities with the exception of numbness in his left foot 
when he drove.  He complained of weakness, fatigability, and 
incoordination due to pain.  He was observed walking from the 
lobby to the examination room with no difficulty and without 
a limp.  In the examination room, he appeared to have a 
slightly exaggerated limp on the left.  When he left the 
room, the examiner again observed that his gait was normal.  
On physical examination he was able to rise up on heels and 
toes without difficulty or complaint of pain.  There were no 
muscle spasms, no tenderness to palpation, no complaint of 
pain on midline percussion, seated straight leg raising 
negative bilaterally, and deep tendon reflexes 2+ and 
symmetric bilaterally.  Range of motion with some complaint 
of pain at the terminal degrees of motion was as follows:  
flexion to 85 degrees, extension to 25-30 degrees, and side 
bending to the right and left to 25 degrees each.  The 
impression was degenerative disc disease and degenerative 
joint disease of the lumbar spine.  The examiner also noted 
that there was an additional 5 to 10 degrees loss of flexion 
due to functional impairment rated as mild.  Diagnostic 
studies were ordered to see if there was any objective 
evidence of radiculopathy.  A hand-written note from the 
examiner in May 2001 indicated that there was no evidence of 
radiculopathy.  

After a careful review of the Veteran's claims file the Board 
finds that the preponderance of the evidence is against the 
assignment of a rating in excess of 20 percent for the 
Veteran's low back strain with radiculopathy for the period 
from February 26, 2001 to September 23, 2002.  The evidence 
does not support a finding of severe back strain with 
recurring attacks and intermittent relief in order to warrant 
a 40 percent disability rating.  For example, upon evaluation 
in April 2001, the examiner related that the Veteran's gait 
was normal, there was no evidence of muscle spasm, and no 
tenderness to palpation.  He did not exhibit marked 
limitation of forward bending in the standing position, 
listing of the whole spine to the opposite side, or a 
positive Goldthwaite's sign.  In fact, flexion was to 85 
degrees, which is virtually full.  Extension and side-bending 
were also close to full.  Consequently, the Board finds that 
the criteria for a 40 percent rating pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5295 (2002) were not met during this 
time period.  

For the same reasons, the Board must also concluded that 
severe limitation of motion of the spine was not clinically 
demonstrated to warrant a 40 percent rating under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5292 (2002).  Again, even with 
consideration of the DeLuca factors, the Veteran's range of 
motion was virtually full and the examiner noted that his 
functional impairment was only mild.  Functional loss due to 
pain or weakness must be supported by adequate pathology and 
evidenced by the visible behavior of the claimant.  See 
38 C.F.R. § 4.40.  Consequently, the Board finds that the 
currently assigned 20 percent disability rating criteria 
already contemplates pain on  motion and therefore does not 
warrant an additional rating under DeLuca. 

In addition, the Board finds that the Veteran's low back 
strain also does not warrant an increased rating of 40 or 60 
percent pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2002).  In the Joint Motion for Remand the Board was 
directed to specifically address the 40 and 60 percent 
disability ratings under this Diagnostic Code since that is 
where the neurological symptomatology associated with 
intervertebral disc syndrome is addressed.  However, the 
Board finds that the evidence does not comport with a finding 
that the Veteran's low back strain was either severe or 
pronounced.  For example, he did not exhibit persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, that resulted in little 
intermittent relief.  Nor did he exhibit evidence of 
recurring attacks with only intermittent relief.  At the VA 
examination in April 2001, the Veteran specifically denied 
numbness and tingling, except while driving.  He also denied 
muscle spasms, tenderness to palpation, or complaint of pain 
on midline percussion.  In addition, his straight legs raises 
were negative bilaterally.  He stated that he had pain that 
occasionally radiated to his lower extremities; however, 
there was no objective evidence of radiculopathy.  At the 
November 2002 VA examination, the examiner noted that there 
were no symptoms or signs of a radiculopathy.  Therefore, the 
Board finds that the Veteran did not have neurological 
symptomatology sufficient to warrant either a 40 or 60 
percent rating pursuant to Diagnostic Code 5293 prior to 
September 22, 2002. 

In exceptional cases, where the evaluations provided by the 
rating schedule are found to be inadequate, an extraschedular 
evaluation may be assigned commensurate with the veteran's 
average earning impairment due to the service-connected 
disorder.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  
The criteria for extraschedular evaluation are that there is 
a marked interference with employment, or frequent periods of 
hospitalization, rendering impractical the application of the 
regular rating schedule.  38 C.F.R. § 3.321(b); Fanning v. 
Brown, 4 Vet App. 225, 229 (1993).  The file does not show, 
and the Veteran has not alleged, that the criteria for 
extraschedular rating apply to the service-connected low back 
strain prior to September 22, 2002.  In fact, at the April 
2001 VA examination it was noted that the Veteran worked 
full-time as a funeral director and at the November 2002 VA 
examination it was noted that he stopped working as a funeral 
director in March 2002 but was currently working six to 10 
hours a day in a craft shop that he had recently opened with 
his wife.  

Finally, since the evidence clearly shows that the Veteran 
remained employed during the time period discussed in this 
decision, consideration of entitlement to a total disability 
rating based on individual unemployability due to service-
connected disability pursuant to Rice v. Shinseki, 22 Vet. 
App. 447, 453 (2009) is not appropriate.  

In sum, the Board finds prior to September 22, 2002, the 
Veteran's low back strain was not manifested by 
symptomatology sufficient to warrant a rating in excess of 20 
percent.  Therefore, a rating in excess of 20 percent for low 
back strain from February 26, 2001 until September 22, 2002 
is not warranted.   


ORDER

An increased rating in excess of 20 percent for low back 
strain from February 26, 2001 to September 22, 2002 is 
denied. 



____________________________________________
SUSAN J. JANEC
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


